Wood, J., (after stating the facts.) Appellants contend that one who has signed a petition against license may change his opinion at any time béfore the final order of the court, without giving any reason for so doing, and that, if he notifies the court of his change of mind and dissent from the petition before the final order; it is sufficient, however informal the notice may be. Appellees contend, on the other hand, that no petitioner has the right to withdraw his or her name from the petition after it has been filed in the count}'' court, unless his or her signature was obtained by fraud, or through ignorance on the part of the signer. The first, third and fourth propositions of law, as declared by the learned trial judge, are correct. The second is not the law. In Williams v. Citizens, 40 Ark. 290, it is said: “If the original signatures were obtained intelligently and without fraud, and have not been erased before presentation, or afterwards by leave of the court, they fulfill the requirements of the statute.” In McCullough v. Blackwell, 51 Ark. 164, it is said: “The presentation of the petition is in the nature of an election. When the county court has acted, the votes have been cast, and the election returns made.” The word “presentation,” as used in these decisions, should be construed to mean the “filing of the petition.” Treating the proceedings as analogous to that of an election, as is done in McCullough v. Blackwell, supra, the ballots are cast when the petition containing the signatures is filed with the clerk of the county court. Continuing the analogy, when thq county court begins the investigation to determine the result the polls are closed, and the count of the ballots has begun, and when the order is entered the returns are made. Before the filing with the clerk, where petitioners adopt that method of presentation to the judge, the petition is in the power of the signers. Each signer may control Iris signature. It is not yet a petition in which the public is interested. The matter is as yet in fieri, so to speak. But when the petition has been filed with the county court, it has been then delivered, presented to the court, made a court record. The public has now become interested in it. The jurisdiction of the subject-matter has now attached. In the absence of something in the statute pernfitting it, no individual signer, nor, indeed, all the signers, could thereafter withdraw or erase their names from the petition without leave of the court. And the court should not grant such leave without some good cause shown therefor. He who voluntarily sets on foot a proceeding for the enforcement of a salutary police regulation in any community should not be permitted to capriciously undo his work. He should not be allowed to play fast and loose with the interests of society. The law makes no provision for protests and remonstrances, for signing and contra-signing. It only provides for the petition. See the following authorities: Williams v. Citizens, 40 Ark. 290; McCullough v. Blackwell, 51 Ark. 164; Wilson v. Thompson, 56 Ark. 110; State v. Gerhardt, 33 L. R. A. 325; Carr v. Boone, 108 Ind. 241, 9 N. E. 110; Sutherland v. McKinney, 146 Ind. 611, 45 N. E. 1048; Orcutt v. Reingardt, 46 N. J. L. 337; Grinnell v. Adams, 34 Ohio St. 44; 17 Am. & Eng. Enc. Law (2d Ed.), 248. The judgment of the court was correct on the facts, even if the law were as favorable to appellants as the circuit court declared in its second proposition. , Affirmed.